DETAILED ACTION

Information Disclosure Statement
	The examiner points out that the previously noted issue with the information disclosure statement filed 1/6/2020 does not appear to have been addressed. Therefore the examiner has copied the previously-noted issue into this office action.
The information disclosure statement filed 1/6/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Foreign Reference #1, listed as JP 3691473, has not been provided. The examiner notes that the applicant did provide a Foreign Reference on 1/6/2020, but this reference appears to be JP2004105359 (A).

Allowable Subject Matter
Claims 1, 3-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated previous claim 2 into claim 1. While Jamison (US 2010/0175695 A1) in view of Nguyen et al. (US 7,497,215 B1, hereafter Nguyen), and further in view of Doyle (US 2007/0144516 A1) teaches many of the limitations of claim 1 (see 12/14/21 Non-Final rejection), each are silent to a removable cartridge containing the bacterial filter and the first check valve; and a housing comprising a cavity, the housing configured so that the first check valve is connected in-line with the inhalation flow circuit and the bacterial filter is connected in-line with the exhalation flow circuit when the cartridge is fully inserted into the cavity in combination with the rest of the limitations of claim 1.
Claims 3-10 depend from claim 1.
As to claim 11, the applicant has incorporated previous claim 12 into claim 11. While Jamison in view of Nguyen teaches many of the limitations of claim 11 (see 12/14/21 Non-Final rejection), Jamison and Nguyen are silent to a removable cartridge containing the bacterial filter and the first check valve; and 3Application No. 16/735,463Attorney Docket No. 128165-0002CT01 a housing comprising a cavity, the housing configured so that the first check valve is connected in-line with the inhalation flow circuit and the bacterial filter is connected in-line with the exhalation flow circuit when the cartridge is fully inserted into the cavity in combination with the rest of the limitations of claim 11.
Claims 13-21 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s Remarks submitted 5/9/22 have been considered. The Remarks are considered persuasive and the previous rejections are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 5/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent #10,525,222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783